Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/23/2022. 
Claims 1-20 are pending in the case.

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Bonas (US 20150006149 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (US 20080103762 A1), in view of Bradford (US 20020026456 A1) and Bonas (US 20150006149 A1).

Regarding claim 1, Kirshenbaum teaches a computer-implemented method for suggesting an output candidate, the method comprising (Kirshenbaum [16, 105-106]: 
receiving a user input; finding, in the user input, a seed word that may be present in a definition statement of an entry in a dictionary (Kirshenbaum [17-19, 28-31] text input received, seed word(s) are identified from input, seed word(s) can be searched in dictionary); 
identifying, in the dictionary, an entry of a definition statement containing the seed word (Kirshenbaum [32, 86] definition containing seed word or similar word is identified); and 
suggesting the identified entry as an output candidate (Kirshenbaum [86-90] word sense is based on identified definition).

Kirshenbaum does not specifically teach identifying a vocabulary level of the user based on the user input; selecting a corpus of at least the vocabulary level of the user containing an expression similar to the user input among a plurality of corpuses.
However Bradford teaches selecting a corpus …containing an expression similar to the user input among a plurality of corpuses, identifying entry with reference to the selected corpus (Bradford [87] documents based on user input based be selected and used to find seed word).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bradford of selecting a corpus …containing an expression similar to the user input among a plurality of corpuses, identifying entry with reference to the selected corpus, into the invention suggested by Kirshenbaum; since both inventions are directed towards determining sense of words in user input, and incorporating the teaching of Bradford into the invention suggested by Kirshenbaum would provide the added advantage of allowing previously input text to be used to determine word sense, and the combination would perform with a reasonable expectation of success (Bradford [87]).

Kirshenbaum and Bradford do not specifically teach identifying a vocabulary level of the user based on the user input; selecting a corpus of at least the vocabulary level of the user containing an expression similar to the user input among a plurality of corpuses.
However Bonas teaches identifying a vocabulary level of the user based on the user input; selecting a corpus of at least the vocabulary level of the user containing an expression similar to the user input among a plurality of corpuses (Bonas [2, 36-42] source text (corpus) and thesaurus may be selected or generated based on a number or criteria, including user selected grade level (level of writing sophistication), subject text (user input indicating selected text) and thresholds).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bonas of identifying a vocabulary level of the user based on the user input; selecting a corpus of at least the vocabulary level of the user containing an expression similar to the user input among a plurality of corpuses, into the invention suggested by Kirshenbaum and Bradford; since both inventions are directed towards suggesting appropriate text to articulate what is to be said, and incorporating the teaching of Bonas into the invention suggested by Kirshenbaum and Bradford would provide the added advantage of allowing user preferred vocabulary level to be used to provide suggestions, and the combination would perform with a reasonable expectation of success (Bonas [2, 36-42]). (Examiner notes that claims do not restrict the scope of “user input”).

Regarding claim 2, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum further teaches finding a neighboring word of the seed word or a neighboring word of a lower, upper, or sibling concept of the seed word, wherein the identifying of an entry is carried out by identifying an entry of a definition statement containing the neighboring word or within a threshold similarity to the neighboring word, instead of or together with the identification of an entry of a definition statement containing the seed word or within a threshold similarity to the seed word (Kirshenbaum [80-84] word/concept graph is traversed to determine neighboring and similar nodes to identify dictionary entry).
 
Regarding claim 3, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum does not specifically teach if a plurality of entries are identified, selecting an entry among the identified entries with reference to the selected corpus, wherein the suggestion of the entry is carried out by suggesting the selected entry instead of the identified entries
However Bradford teaches if a plurality of entries are identified, selecting an entry among the identified entries with reference to the selected corpus, wherein the suggestion of the entry is carried out by suggesting the selected entry instead of the identified entries (Bradford [87] corpus may be used to distinguish between multiple identified word senses).

Regarding claim 4, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 2 above. Kirshenbaum does not specifically teach if a plurality of entries are identified, selecting an entry among the identified entries with reference to the selected corpus, wherein the suggestion of the entry is carried out by suggesting the selected entry instead of the identified entries
However Bradford teaches if a plurality of entries are identified, selecting an entry among the identified entries with reference to the selected corpus, wherein the suggestion of the entry is carried out by suggesting the selected entry instead of the identified entries
(Bradford [87] corpus may be used to distinguish between multiple identified word senses).

Regarding claim 5, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum does not specifically teach wherein the selection of the corpus is carried out on the additional basis of a profile of a user.
However Bradford teaches wherein the selection of the corpus is carried out on the additional basis of a profile of a user (Kirshenbaum [82] user selections (profile) may be used to determine corpus)

Regarding claim 6, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 5 above. Kirshenbaum does not specifically teach wherein the selected corpus is one associated the profile.
However Bradford teaches wherein the selected corpus is one associated with the profile (Kirshenbaum [82] user selections (profile) may be used to determine corpus).

Regarding claim 7, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum does not specifically teach if a plurality of seed words are identified, allowing the user to select one seed word among the identified seed words
However Bradford teaches if a plurality of seed words are identified, allowing the user to select one seed word among the identified seed words (Bradford [94] if multiple word senses are identified, user may be allowed to select one of them- which may replace seed word in user input).

Regarding claim 8, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum does not specifically teach replacing the seed word in the user input with the suggested entry and outputting the user input after the replacement.
However Bradford teaches replacing the seed word in the user input with the suggested entry and outputting the user input after the replacement (Bradford [94] if multiple word senses are identified, user may be allowed to select one of them- which may replace seed word in user input).

Regarding claim 9, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Claim 1 teaches in response to a receipt of a user input, finding a seed word from the user input; identifying, in the dictionary, an entry of a definition statement containing this seed word or within a threshold similarity to the seed word with reference to the selected corpus; and suggesting this identified entry as an output candidate.
Kirshenbaum further teaches in response to a receipt of a further user input, repeating the steps for suggesting this identified entry as an output candidate (Kirshenbaum [84, 90])

Regarding claim 10, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 9 above. Kirshenbaum does not specifically teach allowing a user to change the selected corpus to another corpus among the plurality of corpuses
However Bradford teaches allowing a user to change the selected corpus to another corpus among the plurality of corpuses (Bradford [82] user can reject corpus documents, identification of entry can be based on changed corpus).

Regarding claim 11, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 10, above. Kirshenbaum does not specifically teach wherein the identifying of an entry is carried out with reference to the another corpus in response to the change of the selected corpus to the another corpus
However Bradford teaches wherein the identifying of an entry is carried out with reference to the another corpus in response to the change of the selected corpus to the another corpus (Bradford [82] user can reject corpus documents, identification of entry can be based on changed corpus).
Regarding claim 12, Kirshenbaum, Bradford and Bonas teach the invention as claimed in claim 1 above. Kirshenbaum further teaches wherein the dictionary has one or more definition words instead of the definition statement; the one or more definition words are associated with an entry of the definition statement; and the identifying of an entry is carried out by identifying an entry associated with a definition word common with the seed word (Kirshenbaum [17-19] dictionary may have words to define an entry).

Claim 13 is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Kirshenbaum further teaches system, comprising: one or more processors; and a memory storing a program which performs, on the processor, an operation of suggesting an output candidate, the operation comprising (Kirshenbaum [16, 105-106]).

Claim(s) 14-16 is/are dependent on claim 13 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 2-4 respectively, and is/are rejected under the same rationale. 

Claim 17, is directed towards a computer product storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Kirshenbaum further teaches computer program product for suggesting an output candidate, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising (Kirshenbaum [16, 105-106]).

Claim(s) 18-20 is/are dependent on claim 17 above, is/are directed towards a computer product storing instructions similar in scope to the instructions performed by the method of claim(s) 2-4 respectively, and is/are rejected under the same rationale.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178